Citation Nr: 0940376	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for pilonidal cyst scar 
with peripheral neuropathy, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1956 to January 1959.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In February 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

In March 2009, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
pilonidal cyst scar with peripheral neuropathy has been 
productive of no more than moderate incomplete paralysis of 
the sciatic nerve. 


CONCLUSION OF LAW
 
The criteria for entitlement to an initial evaluation in 
excess of 20 percent for a pilonidal cyst scar with 
peripheral neuropathy have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet.  
App. 112, 120-21 (2004) (Pelegrini II), the United States  
Court of Appeals for Veterans Claims (Court) held that VA  
must inform the claimant of any information and evidence not  
of record (1) that is necessary to substantiate the claims;  
(2) that VA will seek to provide; and (3) that the claimant  
is expected to provide. 

A letter dated in April 2009 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  An April 2008 letter provided 
notice of the manner in which VA assigns initial ratings and 
effective dates.  See Dingess/Hartman v.  Nicholson, 19 Vet. 
App. 473 (2006).  Although notice  was  not sent prior to the 
initial rating action, this  was not prejudicial to him, 
since he was subsequently  provided adequate notice, he was 
provided ample time to  respond with additional argument and 
evidence, the claim was   were readjudicated and an 
additional supplemental statement  of the case was provided 
to the Veteran in July 2009.  See  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).   


The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See  
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board which complied with he 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records Social Security Administration 
(SSA) records and private treatment records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The Veteran contends that a higher rating is warranted for 
his service-connected pilonidal cyst scar with peripheral 
neuropathy beyond the currently assigned 20 percent.  The 
disorder in this case has been evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  To be entitled to the next-higher 40 percent rating, 
the evidence must show moderately severe incomplete 
paralysis.  

A review of the record reveals that the Veteran was examined 
in March 2007 for scars.  It was noted that there was no pain 
and no skin breakdown.  Examination showed a 1/4 inch 
depression in the sacrococcygeal area measuring 10x10 cm.  
There was no tenderness to palpation and no discharge or 
drainage.  The maximum width was .5 inches and the maximum 
length was 6 inches.  There was adherence to underlying 
tissue.  It was noted that there was no limitation of motion 
or loss of function with no underlying soft tissue damage and 
no skin ulceration or breakdown over the scar.  The diagnosis 
was, healed scar in sacroccoccygeal region due to removal of 
pilonidal cyst in 1960.  

The Veteran underwent a VA nerves examination in May 2007.  
The claims file was reviewed.  He reported having peripheral 
neuropathy.  He was examined and decreased vibration was 
noted below the knees to the toes bilaterally.  There was no 
muscle atrophy and the nerve disorder did not affect any 
joint.  The finding was, mild bilateral neuropathy of the 
feet.  The etiology was unknown.  There was nerve dysfunction 
with neuritis and neuralgia present.  There was no paralysis.  

Records from Social Security Administration (SSA) have been 
reviewed; however they do not contain treatment or findings 
relating to the Veteran's pilonidal cyst scar with peripheral 
neuropathy.  

The Veteran was examined by VA in May 2009.  The claims file 
was reviewed.  Examination showed a scar on the truck just 
above the gluteal cleft.  It was noted that the scar adheres 
to the sacrum and had a maximum width of .3 centimeters and a 
maximum length of 8 centimeters.  There was no tenderness on 
palpation.  There was adherence to underlying tissue, with no 
limitation of motion or loss of function.  There was no 
underlying soft tissue damage and no skin ulceration or 
breakdown over the scar.  The Veteran complained of foot 
numbness.  Examination showed vibration and light touch were 
absent in both feet to the ankles.  Pinprick was noted to be 
greatly diminished.  There was no muscle atrophy no abnormal 
muscle tone or bulk.  No function of any joint was affected 
by the nerve disorder.  The diagnosis was diabetic sensory 
neuropathy both feet; no sign of back related neurological 
deficit.  The examiner found that the foot numbness is not 
caused by or a result of pilonidal cyst scar.  The rationale 
was that physical findings were consistent with diabetic 
neuropathy and not at all suggestive of a lumbar 
radiculopathy or any other condition related to previous 
surgery.  

The overall objective evidence, as detailed in pertinent part 
above, fails to demonstrate a disability picture more nearly 
approximating moderately severe incomplete paralysis due to 
service-connected disability, such as to enable assignment of 
the next-higher 40 percent  evaluation.  On the VA 
examination in May 2007, the etiology of the Veteran's 
neuropathy was reported to be unknown.  And while vibration 
and sensation to touch were consistently found to be or 
absent, or diminished on VA examination in May 2009, his 
symptoms were noted to be due to his diabetes mellitus.  
Thus, it is concluded that a rating beyond the presently 
assigned 20 percent rating is not warranted at any time 
during the appeal period under DC 8520.   

The Board has considered whether the Veteran is entitled to a 
rating for his disability based on scarring.  Since his scar 
is not considered to be unstable or painful, consideration of 
DCs 7803, 7804 is not appropriate.  Neither is his scar noted 
to exceed 6 square inches in area so that DC 7801 would not 
apply.  Further, his scar is not shown to limit motion so DC 
7805 is not appropriate.  

The Board would point out that effective October 23, 2008, 
the Schedule for rating criteria that addresses the 
evaluation of scars was revised.  See VA Schedule for Rating 
Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708, 
54,708 (Oct. 23, 2008) (codified at 38 C.F.R. pt. 4).  These 
new criteria apply to applications for benefits received on 
or after October 23, 2008, or upon request from a Veteran who 
was rated under the applicable criteria before this date.  
Id.  The Veteran's claim was received in May 2006, and Board 
has not received a request from the Veteran to be rated under 
the revised criteria.  As such, those rating criteria will 
not be addressed at this time. 

In sum, the claim of entitlement to a rating in excess of 20 
percent for a pilonidal cyst scar with peripheral neuropathy 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in this case, the 
Veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

Extra Schedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms and any impairment cause are 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

An increased evaluation for a pilonidal cyst scar with 
peripheral radiculopathy beyond 20 percent is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


